DATE: 5/7/2021 CASE NUMBER: CR-21-00345-PHX-DJH —ZFILED =. GDGED
USA vs. Anthony Obert Barry

& PERSONAL RECOGNIZANCE MAY 07 2021
oO AMOUNT OF BOND

NEXT APPEARANCE Sentencing at 10:00 AM on 7/6/21 or as directed through counsel

Case 2:21-cr-00345-DJH Document9 Filed 05/07/21 Page 1of 3
United States District Court--District of Arizona - Phoenix
Order Setting Conditions of Release

 

 

 

RECEIVED COPY

 

a eee URED CLERK U § DISTRICT COURT
IF APUZON
SECURITY TO BE POSTED BY BY elem DE

 

 

 

_ DEPUTY

 

& 401 West Washington St., Phoenix, AZ, Courtroom # 605, 6th Floor

Pursuant to 18 U.S.C. § 3142(c)(1}(B), the Court may impose the following least restrictive condition(s) only as necessary to reasonably assure
the appearance of the person as required and the safety of any other person and the community.

IT IS ORDERED THAT DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS AND SHALL:

&

Oo HH eH wW

re

promise to appear at all proceedings as required and to surrender for service of any sentence imposed.

not asiitiit any federal, state or loca! crime. |

cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C, § 14135a.

IMMEDIATELY advise the court, defense counsel and U,S. Attorney in writing of change in address/telephone number,

maintain or actively seek verifiable employment or combination of work/school if defendant is physically or medically able and
provide proof of such to Pretrial Services.

Defendant may travel directly to the prosecuting district, and through all states and counties in between the District of Arizona and
the prosecuting district, for Court purposes and lawyer conferences only unless express PRIOR Court or Pretrial Services
permission is granted to do so.

avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), family members of
victim(s)/witness(es).

report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350.

report as directed to the U.S. PROBATION OFFICE 602-322-7400 and abide by all terms of conditions of Supervised
Release/Probation.

not drive without a valid driver’s license.

execute an agreement to forfeit upon failing to appear as required, the bond or designated
property:

 

be placed in the third party custody of. and shall reside with the third-party custodian unless Pretrial Services approves the
defendant to reside elsewhere.

|
refrain from [any (1 excessive use of alcohol. The defendant shall participate in alcohol treatment, submit to alcohol testing and
make copayment toward the cost of such services as directed by Pretrial Services. The defendant shall not obstruct or attempt to

obstruct or tamper, in any fashion, with the efficiency and accuracy of any substance use testing or monitoring.

not use or possess a narcotic drug or other controlled substance as defined by 21 U.S.C, § 802 unless prescribed for the defendant
bya licensed medical practitioner; this provision does not permit the use or possession of medicinal marijuana even with a
physician’s written certification. The defendant shall not possess, ingest or otherwise use a synthetic cannabinoid or synthetic
narcotic, The defendant shall participate in drug treatment and submit to drug testing and make copayment toward the cost of such
services as directed by Pretrial Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any fashion, with the
efficiency and accuracy of any substance use testing or monitoring.

surrender all travel documents to Pretrial Services by and will not obtain a passport or other travel document during the
pendency of these proceedings.

not obtain a passport or other travel documents during the pendency of these proceedings.
 

Case 2:21-cr-00345-DJH Document9_ Filed 05/07/21 Page 2 of 3

USA v. _Barry CASE NUMBER_.CR-21-00345-PAX-DJH |

 

maintain or commence an educational! program and provide proof of such to Pretrial Services.
not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or ammunition.
abide by specified restrictions on personal associations, place of abode or travel.

maintain weekly contact with his/her attorney by Friday, noon of each week.

timely pay his/her monthly child support payments as previously ordered by the subject state court in the total amount of $

not obtain any new financial accounts without prior notification and approval of Pretrial Services.

HOOsek® oO O

participate in a mental health treatment program and comply with all the treatment requirements. including taking all medication
prescribed by the mental health care provider and make a copayment toward the cost of such services as directed by Pretrial
Services,

0

resolve all pending lower court matters and provide proof of such to Pretrial Services.

CJ participate in a Specialized Treatment Program and comply with all treatment requirements including taking all medications
prescribed by a physician/psychiatrist and make a copayment toward the cost of services as directed by Pretrial Services.

C] register as a sex offender in compliance with all federal, state, tribal or local laws or as ordered by the court. Failure to comply
with registration laws may result in new criminal charges.

 

 

ADVICE OF PENALTIES AND SANCTIONS

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for

contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense, the punishment is an additional prison term of not
more than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not
more than one year. This sentence will be consecutive (i.e., in addition) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim or informant; retaliate or attempt to retaliate against a witness,
victim Or informant; or or intimidate or attempt to intimidate a witness, victim, juror, informant or officer of
the court. The penalties for tampering, retaliation or intimidation are significantly more serious if they
involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the condition of release require, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be

imposed. If you are convicted of; oo. _,
(1) an of ase pumisnable by death, life imprisonment, or imprisonment for a term of fifteen years or more
- zou will be fined not moré than $250,000 or imprisoned for not more than ten Heit or both;
(2) an offense punishable by imprisonment for a term of five years or more but less than fifteen years -
you will be fined not more than $250,000 or imprisoned for not more than five years or both;
(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years or
oth; ; ae |
(4) e misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year or
oth.
A term of anpasopens imposed for failure to appear or surrender will be consecutive to any other sentence
you receive. In addition, a failure to appear or surrender may result in the forfeiture on any bond posted.
- Case 2:214-cr-00345-Da : -9Fitep 05/07/21 Page 3 of 3
USA v._Barry “CASE NUMBER OCR 2700355 'PHXDIA O°! 9
ACKNOWLEDGMENT OF DEFENDANT
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey

all conditions of release, to appear.as directed, and to surrender for service of any sentence imposed. I am aware of
the penalties and sanctions set forth above.

 

DATE SIGNATURE OF DEFENDANT

 

 

 

Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and to notify the court immediately in the
event the defendant violates any condition of release or disappears. We, the undersigned, have read and understand
the terms of this bond and conditions of release and acknowledge that we are bound by it until duly exonerated. |

 

SIGNATURE OF -CUSTODIAN(S) |

 

 

Directions to United States Marshal:
The defendant is ORDERED released after processing.

O1 The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that

the defendant has posted bond and/or complied with all other conditions of release. If still in custody, the
defendant must be produced before the appropriate judge at the time and place specified.

The U.S. Marshal is directed to bring the defendant bag and baggage to the Courthouse on_@ for release from
the U.S. Marshals Service office at 8:30 a.m.

DATE:__ 5/7/2021 S) Se

JOHN Z. BOYLE
United States Magistrate Judge

|
|
|
I

USA, PTS/PROB, USM, DEFT, DEFT ATTY
